Title: Abigail Adams to Thomas Welsh, 25 August 1785
From: Adams, Abigail
To: Welsh, Thomas


     
      My dear sir
      
       25 August 1785
      
     
     Your obliging favour of April 25 came to hand by Captain Lyde just after my arrival here. The important affairs of Court Etiquette and prepareations for shewing myself at St. James occupied my time so fully that I could not write you as I wished by Captain Dashood who saild soon after. When this great epocha of my Life was past, I had to seek a habitation and to see it put in order for my the reception of the family. After much inspection and serching not for the Grandure of the Building but for an airy situation, I very fortunately lit of one in the most reputable and prettyest Squares in London. If I could feel myself elated by my vicinity to Nobility I might boast the greatest share of it, of my square in London, but I am too much of a republican to be charmd with titles alone. We are however still opposite to Lord North. We have not taken a side with Lord North but are still opposite to him.
     The sedition of Massachusetts is much the topick of conversation at present, and your late Navigation act is termed a ruining of yourselves. So tender are these good people of their Dear American Friends that they tremble at your rash passion, for say they the other states will never come into it, and Massachusetts will be intirely shut from our ports. But those who see beyond the present moment view the Massachusetts in concequence of it, rising into power and greatness should this nation be mad enough to continue on its present System. It will soon make the American states a formidable Naval power. It will force upon them frugality, oconomy, industery and give a spring to manufactorys which would otherways lag on for years without any considerable improvements. A few temporary inconveniencies will be felt at first which will creat some discontents. Excellence is never granted to man but as the Reward of Labour, but those who persevere in habits of industry however slow their advances will meet a sure reward in recompence in the end. A few temporary inconveniencies will be felt at first, which will create disgust in some, but they are the only measures which can be persued to bring this country to reasonable terms with ours. And should those fail we shall certainly reap the benifit, for we shall be improveing and advancing our National prosperity whilst Britain is diminishing hers. Mr. A. had yesterday a conference with Mr. P. and he appears to see much further than the avoued dispisers of America, but he is under the weight of Irish resentment and British Bilingsgate. His Friends tremble for him, least the opposition should tumble him from his seat, but his private Character is so good, and his application and assiduity so constant that however unpopular the Irish propositions have made him, I rather think they will not be able to Shake him. But whether he will have courage to encounter British prejudices against America time only can determine.
     It was a saying of king Richards “that God helps those who help themselves.” I should think our Countrymen have too often experienced this doctrine not to see their path plain before them.
     Having set before you my dish of politicks I will inquire a little respecting domestick fare. Pray how does Mrs. Welch and the Young Brood? Tell her I desire to have so much respect for my Name if she will not for her own as to Name the next daughter for me. Is cousin William like to be married yet? Tell him to wait a little longer and who knows but that I may have the Honour of calling him son yet?!
     When you write tell me all about your good Towns folks, whose married whose born and whose dead? There is not a cat if it is American, but what I have a value for.
     This is a delightfull country and with cash enough one may enjoy every comfort and conveniency of Life aya and misery too. I wish it was in my power to see more of it. The load of taxes is so enormous that it destroys much of the Beauty and Harmony of the Whole. to make the tour of it. All the vilages round London are like so many gardens, but the people groan and justly under the loads of taxes which are enormous. Two3 5 additional taxes have taken place since my comeing here, one upon shops one upon pedlars and one upon gloves—in short you can scarcly name an article but what is taxed. They may talk of the lawless Americans and the disturbances which they magnify here into annihilation of Government, but there is more twice the real discontent in this Nation which subsists in any part of America.
     But I am running on in great length yet have many others to write to. My best regards to Mrs. Welch and the children, Love to cousin Betsy. Tell her I often reflect upon the many pleasant hours we have spent together with much delight. Mr. Adams joins me in affectionate remembrance to all our worthy Friends. We hope our son is with you before now. Let me recommend him to you as a Youth not altogether Ignorant of Men or Books who I hope will deserve the good will and esteem of Gentleman of Learning and abilities and the Friendship of those particularly allied to Sir your Friend and Humble Servant
     
      A Adams
     
    